Citation Nr: 1734757	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied service connection for a right knee disorder.

In January 2014, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.

The Board notes that, in addition to the Veteran Benefits Management System (VMBS) files, the Veteran also has Legacy Content Manager Documents (previously Virtual VA).  A review of the documents in Virtual VA reveals that, with the exception of the January 2014 Hearing Transcript, they are either duplicative of the evidence in VBMS or are irrelevant to the issue on appeal.   

This case was previously before the Board in September 2014, September 2015, and December 2015.  On all three occasions, it was remanded to the agency of original jurisdiction (AOJ) for additional development.

For the reasons set forth below, this appeal is again being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.
The record indicates that multiple unsuccessful attempts were made to contact the Veteran.  Beginning in December 2015, the Board issued a December 2015 remand that was returned as undeliverable.  Subsequently, a January 2016 report of general information indicated that the Veteran had multiple return mail addresses.   In a February 2016 report of general information it was noted that the Veteran was called and a message was left on his phone to call back the Department of Veterans Affairs (DVA) with an updated address.  In February 2016 a second December 2015 remand was remailed to the Veteran and returned as undeliverable.  

Subsequently, the Regional Office in March 2016 attempted to contact the Veteran at his Next of Kin address and this correspondence was also returned as undeliverable.  In an April 2016 report of general information it was noted that the Veteran's representative service organization, the Colorado Division of Veterans Affairs (CDVA), was contacted in an attempt to locate the Veteran.  As a result of the multiple unsuccessful attempts to reach the Veteran, the April 2016 examination at the WY Veterans Affairs Medical Center, as directed by the September 2015 remand and the December 2015 remand, was cancelled.  Subsequently, in a May 2016 report of general information it was noted that the CDVA has been unable to locate the Veteran.  In a June 2016 report of general information it was noted that a voice mail message was left with the Veteran requesting a call back within three days.  No phone call was received as noted in a subsequent June 2016 report of general information.  In a subsequent June 2016 report of general information it was  indicated that no phone call was received and that the case will be moving forward.  Ultimately, a June 2016 Supplemental Statement of Case (SSOC) was mailed to the Veteran which concluded that the Veteran's claim has been abandoned.  This SSOC was returned as undeliverable.  

In light of the above multiple unsuccessful attempts to reach the Veteran, the Board notes that the Veteran submitted a September 2016 request for a change of address form with a new address.  Based upon the receipt of the Veteran's new address, the Board finds that a remand is necessary to afford another opportunity to comply with the December 2015 remand.  As revealed by the record, the Veteran's correct address is set out on the second page of the September 2016 VA Form 20-572.  Unless otherwise notified by the Veteran or his representative, that address must be used for future correspondence.


Accordingly, the case is REMANDED for the following actions:

1. Send to the Veteran at his most recent address of record a copy of the September 2014 Board remand, September 2015 Board remand, December 2015 Board remand, and the June 2016 SSOC.

2.  Ask the Veteran to identify any outstanding treatment records associated with his right knee disability and obtain the necessary authorization to obtain such records, to include records from Poudre Valley Health System prior to 2009 and from 2010 and from the Orthopedic Center for the Rockies prior to 2010 and after 2011.  

After receiving any necessary authorization forms, the RO should obtain all identified records.  

All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether the current right knee disability had its onset in or is otherwise related to his active duty service.  

The claims file, to include a copy of the Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluation studies, and tests must be conducted.

The examiner should address the following:

(A) Whether any current right knee disability is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service, to include his March 1998 injury.  The examiner must consider and comment on the Veteran's statement that his right knee symptoms continued after service.

The examiner must specifically address the Veteran's history of injury and symptomatology and any effect on post-service injuries, to include those in October 2009 and April 2010.

(B)  Whether any arthritis of the right knee manifested to a compensable degree within one year of the Veteran's discharge from service.  

If so, any manifestation must be indicated.  The examiner must consider the Veteran's statements with respect to continued symptoms after service as well as any current degenerative changes shown on diagnostic testing.

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.

4.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a SSOC.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims filed should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

